Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 103 rejections of claims 1-20 over Boyd in view of Kim and Xia, as the primary combination of references, are withdrawn due to Applicant’s amendment, filed on May 23, 2022.

New Rejections
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Min (US 2018/0136518) in view of Xia (US 2018/0231842).
Regarding claim 1, Min teaches a liquid crystal display device (display apparatus … display means includes … a liquid crystal [0005]) including a liquid crystal display panel (20 [0066]) and a direct light type backlight module (backlight unit 50 may be classified as a direct type [0093] plus optical sheet 40 ([0095]) where Fig. 2 (shown below Fig. 4) is modified such that the backlight light source 51a of 51 is directly below the waveguide plate (53 [0095]) instead of on the edge of the waveguide plate 53 (see arrow moving 51 to below 53, modified Fig. 2); wherein the liquid crystal display panel 20 includes a polarizer (second polarizing film 119 [0069]) and a liquid crystal layer (115 [0069]) disposed under the polarizer 119 (Fig. 4, first figure shown below, above Fig. 2), and between the polarizer 119 and the direct light type backlight module 50+40 (Fig. 2 modified by Fig. 4 (liquid crystal panel 20)); wherein the polarizer 119 is disposed on a color film substrate (second transparent substrate 118 upon which is disposed a color filter 117 [0069], Fig. 4); wherein the direct light type backlight module 50+40 further includes: a diffusion sheet (41 [0117], Fig. 2), a back-side multilayer film polarizer (polarizing film 58c of light adjusting portion 58 [0144], Fig. 5 shown below Fig. 2, may be implemented using a DBEF … resulting from stacking an isotropic film and an anisotropic film alternately to polarize and reflect incident light [0144]), a λ/4 wave plate (quarter-wave plate (QWP) 58b [0127], Fig. 5), a light source (light emitting module 51 may include a plurality of light sources 51a [0096]), a light guide plate (waveguide plate 53 [0104]) and a reflection sheet (55 [0108]); the diffusion sheet 41 is disposed under the liquid crystal layer 115 and is right opposite to the polarizer 119 (Fig. 2 modified by Fig. 4 (liquid crystal panel 20)), the back-side multilayer film polarizer 58c of 58 includes at least one film disposed right under the diffusion sheet 41 (Fig. 2 modified by Fig. 5 (light adjusting portion 58)); the λ/4 wave plate 58b of 58 is disposed between the back-side multilayer film polarizer 58c of 58 and the light guide plate 53 (Fig. 2 modified by Fig. 5 (light adjusting portion 58)); the light guide plate 53 is disposed under the λ/4 wave plate 58b of 58 (Fig. 2 modified by Fig. 5 (light adjusting portion 58)); and a bottom surface (rear surface 53b [0104]) of the light guide plate 53 is a dot surface (plurality of dots may be formed [0104]); wherein the λ/4 wave plate 58b of 58 is disposed between the back-side multilayer film polarizer 58c of 58 and the light guide plate 53 (Fig. 2 modified by Fig. 5 (light adjusting portion 58)) which is disposed above the light source 51a of 51 (modified Fig. 2 with 51 moved to a position directly below 53); and the reflection sheet 55 is disposed under the light guide plate 53 and at a bottom of the backlight module 50 (Fig 2).

    PNG
    media_image1.png
    344
    503
    media_image1.png
    Greyscale

[AltContent: ]
    PNG
    media_image2.png
    694
    502
    media_image2.png
    Greyscale

  
    PNG
    media_image3.png
    625
    676
    media_image3.png
    Greyscale

Min teaches that the front surface 53a of the light guide plate is a stripe surface ([0104]) and hence fails to teach that the front surface 53a of the light guide plate is a flat surface.
However, Min teaches that the edge light type backlight module 50+40 in Fig. 2 is modified to be a direct light type backlight module ([0093]) such that the edge light 51 is moved to a position directly below the light guide plate 53 (modified Fig. 2, see arrow moving 51 from edge to below 53), and that the contour of the front surface 53a of the light guide plate 53 (Fig. 5) is adjusted so that uniform light is emitted toward the front surface of the waveguide plate 53 ([0104]).
Xia teaches that in a light guide plate (element 202 [0031]) used to receive light emitted from a light source 10 to generate backlight ([0031]) of a backlight module ([0031]), a front surface of the light guide plate 202 is a flat surface (as opposed to rough [0031]), and a bottom surface of the light guide plate 10 is a dot surface (lower surface provided with dots or bumps [0031]), for the purpose of emitting light received from the light source 10 from the upper surface of the light guide plate 202 by means of total internal reflection in the light guide plate ([0031]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the light guide plate of the backlight module of the liquid crystal display device of Min, with a flat surface instead of a stripe surface, as the front surface, in order to emit light received from the light source, from the upper surface of the light guide plate by means of total internal reflection in the light guide plate, as taught by Xia. 
Regarding claims 7-8, Min is silent regarding materials of the diffusion sheet 41.
However, Xia teaches that in a backlight module ([0048]), a diffusion sheet (film 40 [0048]) includes a polymer material of polyethylene terephthalate or polycarbonate in the form of a substrate (base layer [0048]), and an acrylic resin material in the forms of a diffusion layer and a protective layer, one on each side of the substrate (disposed above and below the base layer respectively [0048]), where diffusion particles in the diffusion layer are polymethyl methacrylate particles having irregular particle diameters (irregular particle sizes [0048]), to achieve an optical diffusion effect, for the purpose of providing the desired uniform light distribution of the backlight ([0048]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included in the diffusion sheet, of the backlight module of the liquid crystal display device of Min, a polymer material of polyethylene terephthalate or polycarbonate in the form of a substrate, and an acrylic resin material in the forms of a diffusion layer and a protective layer, one on each side of the substrate, where diffusion particles in the diffusion layer are polymethyl methacrylate particles having irregular particle diameters, to achieve an optical diffusion effect, in order to obtain the desired uniform light distribution of the backlight, as taught by Xia.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Min in view of Xia, as applied to claims 1, 7-8 above, and further in view of Derks (US 2011/0102891).
Min, as modified by Xia, teaches the liquid crystal display device including the polarizer, the liquid crystal layer and the direct light type backlight module including the back-side multilayer film polarizer, as described above.  In addition, Min teaches that the back-side multilayer film polarizer is a back-side reflective multilayer film polarizer (reflective polarizing film [00144]), but is silent regarding a material, and a number of layers.
However, Derks teaches that a reflective multilayer film polarizer (multilayer reflecting polarizing film, abstract) can be made of polyethylene terephthalate (PET [0082]), where a number of the layers is most desirably in a range of from 500 to 650 ([0082]) which overlaps the claimed range of greater than 500, for the purpose of providing the desired combination of birefringent indices and lower cost ([0082]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have made the back-side reflective multilayer film polarizer, of the liquid crystal display device of Min, of polyethylene terephthalate, and further, to have provided it with a number of layers within a range of greater than 500, in order to obtain the desired combination of birefringent indices and lower cost, as taught by Derks.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Min in view of Xia and Derks, as applied to claims 3-4 above, and further in view of Ouderkirk (US 2009/0079909).
Min, as modified by Xia and Derks, teaches the liquid crystal display device including the polarizer, the liquid crystal layer, and the direct light type backlight module including the back-side reflective multilayer film polarizer made of polyethylene terephthalate and having a number of layers that is greater than 500, as described above.  Boyd, as modified by Derks, fails to teach a total thickness of the back-side reflective multilayer film polarizer, and to be more specific regarding a thickness of each film layer.  
However, Ouderkirk teaches that in a reflective multilayer film polarizer (multiple layer laminate to act as a reflecting polarizer [0050]), a total thickness of the reflective multilayer film polarizer can be as low as 64 µm (2.5 mil [0161]) which does not exceed 100 µm, wherein each film layer possesses a thickness of 102 nm (2.5 mil/601 layers [0161]) which is within the claimed range of 95 nm to 195 nm, for the purpose of providing the desired polarized light reflectivity ([0160]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the back-side reflective multilayer film polarizer of the liquid crystal display device of Boyd, as modified by Derks, with a total thickness which does not exceed 100 µm, wherein each film layer possesses a thickness within a range of 95 nm to 195 nm, in order to obtain the desired polarized light reflectivity, as taught by Ouderkirk.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Min in view of Xia, as applied to claims 1, 7-8 above, and further in view of Biteau (US 2012/0013979).
Min, as modified by Xia, teaches the liquid crystal display device including the polarizer, the liquid crystal layer, and the direct light type backlight module including the λ/4 wave plate, as described above.  Min, as modified by Xia, is silent regarding a material of the λ/4 wave plate.
However, Biteau teaches that a λ/4 wave plate is made of polymethyl methacrylate or polyethylene terephthalate, for the purpose of providing the desired quarter-wave retardation for the desired range of visible wavelengths ([0045]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have made the λ/4 wave plate, of the backlight module of the liquid crystal display device of Boyd, of polymethyl methacrylate or polyethylene terephthalate, in order to obtain the desired quarter-wave retardation for the desired range of visible wavelengths, as taught by Biteau.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Min in view of Xia, as applied to claims 1, 7-8 above, and further in view of Kim (US 2006/0290846).
Min, as modified by Xia, teaches the liquid crystal display device including the polarizer disposed on the color film substrate, the liquid crystal layer, and the direct light type backlight module including the back-side reflective multilayer film polarizer and the λ/4 wave plate, as described above.  Min, as modified by Xia, is silent regarding a material of the polarizer disposed on the color film substrate.
	However, Min teaches that the polarizer 119 disposed on the color filter substrate 118 is a viewer-side polarizer (upper surface of liquid crystal panel 20, Fig. 2 modified by Fig. 4).
Kim teaches that a viewer-side polarizer 22 ([0073]) is an absorbing polarizer ([attached to an upper surface of the display panel [0012]), where a very well-known common absorbing polarizer is an iodine-based polyvinyl alcohol type polarizer, used for the purpose of providing the desired modulation of color light transmission (a transmission axis of the second absorbing polarizer may be in the second direction ([0020]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided an iodine-based polyvinyl alcohol type polarizer as the polarizer disposed on the color filter substrate in the liquid crystal display device of Min, in order to obtain the desired modulation of color light transmission, as taught by Kim.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Min in view of Xia and Biteau, as applied to claim 9 above, and further in view of Kim (US 2006/0290846).
Min, as modified by Xia and Biteau, teaches the liquid crystal display device including the polarizer, the liquid crystal layer, and the direct light type backlight module including the back-side reflective multilayer film polarizer and the λ/4 wave plate made of polymer material of polymethyl methacrylate or polyethylene terephthalate, as described above.  Min, as modified by Xia and Biteau, is silent regarding a polarization direction of the polarizer 119 being perpendicular to a polarization direction of the multilayer film polarizer 58c.  
However, Min teaches that the polarizer 119 is a viewer-side polarizer (upper surface of liquid crystal panel 20, Fig. 2 modified by Fig. 4).
Kim teaches that a polarization direction (transmission axis [0012]) of a viewer-side polarizer 22 (second absorbing polarizer that is attached to an upper surface of the display panel [0012]) is perpendicular (transmission of the second absorbing polarizer may be in the second direction [0012]) to a polarization direction of the back-side reflective polarizer (13 [0077], reflective polarizer that is provided under the display panel to transmit light that is linearly polarized in a first direction and to reflect light that is linearly polarized in a second direction perpendicular to the first direction ([0017]), for the purpose of providing the desired modulation of the color light transmission (a transmission axis of the second absorbing polarizer may be in the second direction ([0020]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a polarization direction of the view-side polarizer 119 that is perpendicular to a polarization direction of the back-side reflective multilayer film polarizer 58c of the liquid crystal display device of Min, in order to obtain the desired modulation of color light transmission, as taught by Kim.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Min (US 2018/0136518).
Min teaches a liquid crystal display device (display apparatus … display means includes … a liquid crystal [0005]) including a liquid crystal display panel (20 [0066]) and a direct light type backlight module (backlight unit 50 may be classified as a direct type [0093] plus optical sheet 40 ([0095], Fig. 2 shown below Fig. 4, is modified such that the backlight light source 51a of  51 is directly below the waveguide plate 53, instead of on the edge of the waveguide plate 53 (see arrow moving 51 to below 53, modified Fig. 2); wherein the liquid crystal display panel 20 includes a polarizer (second polarizing film 119 [0069]) and a liquid crystal layer (115 [0069]) disposed under the polarizer 119 (Fig. 4 shown below, above Fig. 2), and between the polarizer 119 and the direct light type backlight module 50+40 (Fig. 2 modified by Fig. 4 (liquid crystal panel 20)); wherein the polarizer 119 is disposed on a color film substrate (second transparent substrate 118 upon which is disposed a color filter 117 [0069], Fig. 4); wherein the direct light type backlight module 50+40 further includes: a diffusion sheet (41 [0117]), a back-side multilayer film polarizer (polarizing film 58c of light adjusting portion 58 [0144] may be implemented using a DBEF … resulting from stacking an isotropic film and an anisotropic film alternately to polarize and reflect incident light [0144]), a λ/4 wave plate (quarter-wave plate (QWP) 58b [0127]), a light source (light emitting module 51 may include a plurality of light sources 51a [0096]), a light guide plate (waveguide plate 53 [0104]) and a reflection sheet (55 [0108]); the diffusion sheet 41 is disposed under the liquid crystal layer 115 and is right opposite to the polarizer 119 (Fig. 2 modified by Fig. 4 (liquid crystal panel 20)), the back-side multilayer film polarizer 58c of 58 includes at least one film disposed right under the diffusion sheet 41 (Fig. 2 modified by Fig. 5 (light adjusting portion 58)); the λ/4 wave plate 58b of 58 is disposed between the back-side multilayer film polarizer 58c of 58 and the light guide plate 53 (Fig. 2 modified by Fig. 5 (light adjusting portion 58)); the light guide plate 53 is disposed under the λ/4 wave plate 58b of 58 (Fig. 2 modified by Fig. 5 (light adjusting portion 58)); wherein the λ/4 wave plate 58b of 58 is disposed between the diffusion sheet 41 and the light guide plate 53 (Fig. 2 modified by Fig. 5 (light adjusting portion 58)) which is disposed above the light source 51a of 51 (modified Fig. 2 with 51 moved to a position directly below 53); and the reflection sheet 55 is disposed under the light guide plate 53 and at a bottom of the backlight module 50 (Fig. 2).  

    PNG
    media_image1.png
    344
    503
    media_image1.png
    Greyscale
  
[AltContent: ]
    PNG
    media_image2.png
    694
    502
    media_image2.png
    Greyscale
							

    PNG
    media_image3.png
    625
    676
    media_image3.png
    Greyscale

	
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Min, as applied to claim 12 above, and further in view of Derks (US 2011/0102891).
Min teaches the liquid crystal display device including the polarizer, the liquid crystal layer, and the direct light type backlight module including the back-side multilayer film polarizer, as described above.  In addition, Min teaches that the back-side multilayer film polarizer is a back-side reflective multilayer film polarizer (reflective polarizing film [00144]), but is silent regarding a material, and a number of layers.
However, Derks teaches that a reflective multilayer film polarizer (multilayer reflecting polarizing film, abstract) can be made of polyethylene terephthalate (PET [0082]), where a number of the layers is most desirably in a range of from 500 to 650 ([0082]) which overlaps the claimed range of greater than 500, for the purpose of providing the desired combination of birefringent indices and lower cost ([0082]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have made the back-side reflective multilayer film polarizer, of the liquid crystal display device of Min, of polyethylene terephthalate, and further, to have provided it with a number of layers within a range of greater than 500, in order to obtain the desired combination of birefringent indices and lower cost, as taught by Derks.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Min in view of Derks, as applied to claims 14-15 above, and further in view of Ouderkirk (US 2009/0079909).
Min, as modified by Derks, teaches the liquid crystal display device including the polarizer, the liquid crystal layer, and the backlight module including the back-side reflective multilayer film polarizer made of polyethylene terephthalate and having a number of layers that is greater than 500, as described above.  Min, as modified by Derks, fails to teach a total thickness of the back-side reflective multilayer film polarizer, and to be more specific regarding a thickness of each film layer.  
However, Ouderkirk teaches that in a reflective multilayer film polarizer (multiple layer laminate to act as a reflecting polarizer [0050]), a total thickness of the multilayer film polarizer can be as low as 64 µm (2.5 mil [0161]) which does not exceed 100 µm, where each film layer possesses a thickness of 102 nm (2.5 mil/601 layers [0161]) which is within the claimed range of 95 nm to 195 nm, for the purpose of providing the desired polarized light reflectivity ([0160]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the back-side reflective multilayer film polarizer, of the liquid crystal display device of Min, as modified by Derks, with a total thickness which does not exceed 100 µm, wherein each film layer possesses a thickness within a range of 95 nm to 195 nm, in order to obtain the desired polarized light reflectivity, as taught by Ouderkirk.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Min, as applied to claim 12 above, and further in view of Xia (US 2018/0231842).
Min teaches the liquid crystal display device including the polarizer, the liquid crystal layer, and the backlight module including the diffusion sheet, as described above.  Min is silent regarding materials of the diffusion sheet.
However, Xia teaches that in a backlight module ([0048]), a diffusion sheet (film 40 [0048]) is made of a polymer material of polyethylene terephthalate or polycarbonate in the form of a substrate (base layer [0048]), and an acrylic resin material in the forms of a diffusion layer and a protective layer, one on each side of the substrate (disposed above and below the base layer respectively [0048]), where diffusion particles in the diffusion layer are polymethyl methacrylate particles having irregular particle diameters (irregular particle sizes [0048]), to achieve an optical diffusion effect, for the purpose of providing the desired uniform light distribution of the backlight ([0048]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have made the diffusion sheet, of the backlight module of the liquid crystal display device of Min, of a polymer material of polyethylene terephthalate or polycarbonate in the form of a substrate, and an acrylic resin material in the forms of a diffusion layer and a protective layer, one on each side of the substrate, where diffusion particles in the diffusion layer are polymethyl methacrylate particles having irregular particle diameters, to achieve an optical diffusion effect, in order to obtain the desired uniform light distribution of the backlight, as taught by Xia.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Min, as applied to claim 12 above, and further in view of Biteau (US 2012/0013979).
Min teaches the liquid crystal display device including the viewer-side polarizer, the liquid crystal layer, and the backlight module including the λ/4 wave plate, as described above.  Min is silent regarding a material of the λ/4 wave plate.
However, Biteau teaches that a λ/4 wave plate is made of polymethyl methacrylate or polyethylene terephthalate, for the purpose of providing the desired quarter-wave retardation for the desired range of visible wavelengths ([0045]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have made the λ/4 wave plate, of the backlight module of the liquid crystal display device of Min, of polymethyl methacrylate or polyethylene terephthalate, in order to obtain the desired quarter-wave retardation for the desired range of visible wavelengths, as taught by Biteau.

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new references in the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782